Citation Nr: 1638205	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for stomach cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the Marine Corps from April 1980 to April 1984.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran testified at a videoconference hearing before the undersigned; a transcript of this hearing is of record.

Thereafter, the Board remanded the issue in August 2014 and September 2015 to first obtain additional evidence and then to allow the RO to consider newly received evidence in the first instance.  Since the RO readjudicated the claim in a January 2016 supplemental statement of the case (SSOC), the case had been returned to the Board for additional consideration.  

Although the Veteran has again submitted evidence that the RO has not had an opportunity to review, there is no prejudice to the Veteran in the Board's adjudication of the claim in light of the favorable outcome.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his stomach cancer is related to his military service.



CONCLUSION OF LAW

The criteria for service connection for stomach cancer have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The Veteran contends that his stomach cancer is related to exposure to contaminated water from Camp Lejeune.  He testified that he was stationed at an Air Station that was in the same area as Camp Lejeune.  See Hearing Testimony.  Although he acknowledged that he was never stationed at Camp Lejeune, he did report that he was consistently sent there in the course of his duties as a heavy equipment operator since Camp Lejeune did not have as large a heavy equipment unit as New River Air Station.  He noted the 2 locations were only 5 miles apart.  See Correspondence received July 2015.

The Veteran is competent to state where he was sent while in the service.  While there is no official documentation of his presence at Camp Lejeune, the Board finds that, due to the close proximity of New River air station to Camp Lejeune, it is credible he may have been sent there on occasion during the course of performing his duties.  Since his statements are competent and credible, they are also probative.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In support of his claim, he submitted a VA Fact Sheet dated in May 2010 that confirms the Camp Lejeune Marine Corps Base in North Carolina had toxic chemicals in the drinking water between 1957 and 1987.

The Agency for Toxic Substances and Disease Registry (ATSDR) reported that the water was contaminated with trichloroethylene (TCE), tetrachloroethylene or perchloroethylene (PCE), vinyl chloride, and other contaminants.  See http://www.atsdr.cdc.gov/sites/lejeune/background.html.

Private treatment records show the Veteran was first diagnosed with and treated for stomach cancer in 2001 and that there have been recurrences of the disease.  See Medical Treatment Record - Non-Government Facility received September 2008 and December 2008.  In July 2015, he submitted a physician's certificate showing a recent recurrence of his cancer.  See Third Party Correspondence received July 2015.

In light of the above, the Board finds that the Veteran has the claimed disability and an in-service event, namely, exposure to contaminated water at Camp Lejeune.  All that remains to establish service connection is a nexus between the Veteran's claimed disability and his service.

In March 2016, Dr. W. H, a VA physician specializing in hematology and medical oncology, offered an opinion regarding the Veteran's gastrointestinal stromal tumor (GIST).  He noted the Veteran's diagnosis and reported exposure to contaminated water at Camp Lejeune.  He stated that while it is not possible to distinguish GIST caused by exposure to contaminated water from GIST that is triggered by other conditions, it was his opinion that it is plausible to attribute the condition to chemicals he was exposed to as it is to attribute it to any other cause.  In other words, GIST was at least as likely as not caused by contaminated water.  See Third Party Correspondence received March 2016.

A September 2014 negative VA medical opinion did not adequately address any potential relationship between the Veteran's disability and exposure to contaminated water.

In resolving all reasonable doubt in the Veteran's favor, the Board finds that his GIST is related to his military service.


ORDER

Service connection for GIST is granted.



____________________________________________
A. M. Clark
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


